DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 11/28/2020 has been entered.

Status of Claims
Claim(s) 21, 24, 25 and 36 is/are currently amended. Claim(s) 1-20, 26 and 28 has/have been canceled. Claim(s) 21-25, 27 and 29-40 is/are pending.

Priority
As noted in the prior Office actions (e.g., Office action mailed 06/15/2018), the 12/773,312 application fails to provide adequate support for several of the claimed features of the first and second sensors, such that the pending claims are not entitled to the benefit of the prior 12/773,312 application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-25, 27 and 29-40 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, claim 36 and claims dependent thereon, the limitation "the remote monitor sending the graphical displays based on the measurements which convey trends for the measurements to a remote portable computing device of a medical practitioner assigned to the patient the remote monitor sending signals for the first alarm when conditions are met, the first 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21, 24, 25, 27, 29-36, 38 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0208011 A1 (Shuler) in view of US 2006/0058593 A1 (Drinan), US 2005/0137464 A1 (Bomba), WO 2005/122879 A1 (reference made to US equivalent, US 2009/0118595 A1, Greiner), US 2007/0199262 A1 (previously cited, Kern) and US 2002/0013518 A1 (West).
Regarding claims 21, 24, 27, 30, 36 and 38, Shuler teaches/suggests a wireless near-infrared spectrometry sensor system comprising: 
e.g., Fig. 13), the first sensor providing information relating to perfusion of an entire body by detecting oxygenation levels of the healthy tissue in a continuous manner for detecting systemic perfusion of the human body from the healthy tissue (¶ [0050] sensor for monitoring oxygenation levels of an uninjured limb; Abstract, where oxygenation levels are continually monitored in real-time); 
a second sensor for monitoring injured tissue of a compartment separate and different from the healthy tissue (a second of a plurality of sensors 405, e.g., Fig. 13), the second sensor providing information relating to perfusion specific to the injured tissue of the compartment by detecting oxygenation levels of the compartment in a continuous manner (¶ [0050] sensor for monitoring oxygenation levels of injured limb; Abstract, where oxygenation levels are continually monitored in real-time); 
a third sensor for detecting blood pressure of the human body (blood pressure monitor 445), the blood pressure comprising diastolic and systolic blood pressure values (¶ [0180]);
a first alarm being activated to indicate a potential acute compartment syndrome when oxygenation levels detected by the second sensor for the injured tissue of the compartment start decreasing in value compared to the oxygenation levels detected by the first sensor for the healthy tissue (¶ [0050] where, if levels begin to drop in the injured limb compared to the uninjured limb, an alarm or alert can be triggered to alert the clinician), 
wherein each of the first and second sensor comprise: 
a light source for emitting near-infrared energy into tissue (optical transmitter 510), wherein the light source emits near-infrared energy at predetermined intervals (¶ [0038] where each individual compartment sensor can produce its oxygenation scan at a predetermined interval), which would inherently conserve energy relative to continuous emission of near-infrared energy;

a processing module (processor/control unit; e.g., 420) coupled to the light source and for controlling the light source and processing readings in connection with the light source (e.g., ¶ [0122] where phasing or timing of the activation of the sensors can be controlled by unit 420; ¶ [0105] where unit 420 tracks compartment oxygen levels); and
a substrate for supporting the light source (¶ [0107] substrate comprising foam or plastic material); and
an adhesive material to securely fasten the first sensor to the healthy tissue and the second sensor to the injured tissue (¶ [0092] adhesive that is part of the compartment sensor 405); and
wherein the light source of the first sensor is activated at different times relative to the light source of the second sensor in order to substantially reduce any optical interference between the first sensor and second sensor when readings are taken from respective sensors (¶ [0038]); and
a remote monitor in communication with each sensor (processor and display unit 420; ¶ [0103] wherein the processor and display unit 420 and the sensors 405 communicate), the remote monitor generating graphical displays based on the sensor measurements, the graphical displays conveying trends in the measurements (¶ [0049]; Fig. 14C, plots or graphs 1335A, 1335B, etc.), the remote monitor sending signals for the first alarm when conditions are met (¶ [0050]; ¶ [0240]; etc.). 
While Shuler discloses the first and second sensors can be wireless (e.g., ¶ [0103] where communications between unit 420 and the sensors 405 can be wired or wireless), Shuler does not 
Drinan teaches/suggests a wireless sensor comprising a substrate including a bandage (body 105, 205, etc.; ¶ [0040] bandage/patch probe) supporting a light source (energy source 110, 210, which can be optical, ¶ [0023]); a portable energy source coupled to the light source and for supplying energy to the light source, wherein the portable energy source comprises a battery and has a size which is substantially smaller than the substrate (battery 305; e.g., Fig. 3 illustrates relative size); a processing module coupled to the sensor and for controlling the sensor and processing readings in connection with the light source (controller 235; ¶ [0034] where controller controls the output of current source 210; ¶ [0035] where controller 235 reads digital signals); a wireless transceiver coupled to the processing module for at least one of transmitting and receiving information (¶ [0046] data communication device 505 having a transceiver 510 including an assembly of components for the wireless transmission and reception of information); and a memory for storing readings in connection with the light source (memory 230; ¶ [0035] where digital signals/readings can be stored in memory 230), wherein the processing module monitors an energy level of the portable energy source and generates a warning message if the energy level produced by the portable energy source falls below a predetermined threshold (¶ [0060] where indications of current or imminent apparatus malfunction, including low battery levels, can be monitored and an alert generated), wherein the wireless transceiver comprises a radio-frequency transceiver (¶ [0046] where data communication device 505 can be a radio frequency communication device).
etc. to ensure monitoring remains continuous. 
Shuler as modified does not teach each sensor is assigned a unique identifier which may be transmitted by the transceiver, the unique identifier being permanent and unique to a sensor, wherein the unique identifier is a first identifier, and each sensor is assigned a changeable second identifier.
Drinan teaches/suggests each sensor is assigned a unique, permanent probe identifier which may be transmitted by the transceiver (¶ [0076] data communicated along wireless data link 1125 can include a probe identifier, such as a serial number or code associated with data collected by the probe) and further suggests assigning and transmitting a second unique identifier that is changeable (¶ [0076] where individual electrodes can be separately placed and have their own associated identifier). Additionally, Bomba teaches/suggests a system comprising a wireless sensor (140), wherein the sensor is assigned two unique identifiers which may be transmitted by the transceiver (512), a first of the two unique identifiers being permanent and unique to a sensor 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shuler with each of the first and second sensors being assigned a first identifier that is permanent and unique to each sensor and a second identifier that is changeable and tracks an identity of a patient, wherein the identifier(s) may be transmitted by the transceiver as taught and/or suggested by Drinan and Bomba, and the remote monitor using the identifier(s) to track a specific patient to help keep track of measurements should a sensor go off-line as taught/suggested by Bomba in order to allow a caregiver to reliably monitor sensed parameters for a known patient from a remote location (Bomba, ¶ [0040]). 
Shuler as modified does not teach each of the first and second sensor comprises a mechanism for activating the portable energy source, the portable energy source being inactive and not supplying energy to the light source until activated by the mechanism for activating the 
Greiner teaches/suggests a wireless sensor comprising a portable energy source (¶ [0016] battery cell or the like); and a mechanism for activating the portable energy source, the portable energy source being inactive and not supplying energy to the light source until activated by the mechanism for activating the portable energy source, the mechanism for activating the portable energy source comprising a material/cover that is removed from the wireless near-infrared spectrometry sensor to activate the portable energy source, the portable energy source providing continuous energy once activated by the mechanism for activating the portable energy source and providing the continuous energy until its depleted of energy (¶¶ [0060]-[0061] where the smart sensor 3, 4, 5 according to the present invention may be activated by turning on power; where the smart sensor can be activated by detection of the removal of a part prior to the attachment of the sensor to the patient (e.g., removal of strip to expose adhesive tape used for fixation to the patient or removal of strip or other part to activate the battery of the smart sensor)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shuler with the first and second sensors each comprising a mechanism for activating their respective portable energy source as taught/suggested by Greiner in order to preserve energy source/battery life prior to sensor use. 
Shuler as modified does not teach each processing module determines if its wireless transceiver is within range for establishing communications, each processing module of a sensor e.g., processor and display unit 420). Additionally, Kern teaches/suggests a system comprising a sensor (e.g., oximeter 260) comprising a wireless transceiver (¶ [0057] wireless transceiver coupled to a sensor) and a processing module for determining if its wireless transceiver is within range for establishing communications, each processing module of a sensor activating an alarm if a wireless transceiver is out of range for establishing communications (¶ [0057] where the vital signs module 200 may include an alarm which may be triggered in the event the patient carrying the at least one sensor 300, 320, 342 and 362 moves outside the wireless communications range of the associated wireless communication link). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shuler with each processing module determining if its wireless transceiver is within range for establishing communications and activating an alarm if its wireless transceiver is out of range for establishing communications as taught/suggested by Kern in order to notify a patient (and/or a medical professional) to return within range for continued monitoring. 
While Shuler as modified discloses the remote monitor may wirelessly communicate with other devices (¶ [0103]), Shuler as modified does not teach the remote monitor sends graphical displays based on the measurements which convey trends for the measurements to a remote portable computing device of a medical practitioner assigned to the patient, or sends signals for the first alarm when conditions are met, the first alarm activating an audio or visual alarm at the portable computing device.
West teaches/suggests a system comprising a remote monitor in communication with at least one sensor (¶ [0005]; Fig. 7, patient monitor 22 configured to receive vital sign data from e.g., Fig. 6); send the graphical displays to a remote portable computing device (clinician terminals 52) of a medical practitioner assigned to the patient (¶ [0062] wherein clinician terminals may be configured for receiving and displaying patient vital signs data); and send signals for an alarm when conditions are met, the alarm activating an audio or visual alarm at the portable computing device (¶ [0062] wherein clinician terminals may be configured for receiving and acknowledging alarm signals; ¶ [0141] where alarm conditions may be indicated with at least one of a visible indicator or an audible indicator), wherein the portable computing device comprises a pager or a mobile phone (¶¶ [0062]-[0063] PDAs, IP telephones, terminals that include paging functions, etc.).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shuler with the remote monitor being configured to send graphical displays based on the measurements which convey trends for the measurements to a remote portable computing device of a medical practitioner assigned to the patient, such as pager or a mobile phone, and sends signals for the first alarm when conditions are met, the first alarm activating an audio or visual alarm at the portable computing device as taught/suggested by West in order to enable a medical practitioner to work more efficiently and effectively, and to care for a larger number of patients than would otherwise be possible by permitting said practitioner to obtain information concerning a patient from locations other than the patient's location or at a central station (West, ¶ [0063]). 
	Regarding claim 25, Shuler as modified teaches/suggests the limitations of claim 21, as discussed above. Shuler further discloses calculating running averages of the sensor measurements and the remote monitor generating the graphical displays which convey trends by using the running 
	Drinan teaches a wireless sensor system, wherein data analysis may be distributed between the sensor (probe) and remote monitor (data collection apparatus), wherein the analysis performed by the sensor includes calculating averages (¶ [0151] wherein probe 100 can perform initial analyses, including signal processing, noise filtering, and data averaging operations), or primarily performed by the remote monitor (¶ [0152]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shuler with the sensors calculating running averages of measurements as taught/suggested by Drinan in order to distribute data analysis functions between various components of the system and/or as a simple substitution of one known data analysis arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 29, Shuler as modified/teaches the substrate is part of/defines a sterile bandage (e.g., Shuler, ¶ [0181] where the compartment sensor can be made with a sterile coating 2110; Drinan, ¶ [0040] bandage/patch probe).
Regarding claim 31, Shuler as modified teaches/suggests the limitations of claim 21, as discussed above, but does not expressly teach the system further comprises a memory for storing in connection with the light source. Drinan teaches/suggests a similar system comprising a memory for storing readings in connection with the light source (memory 230; ¶ [0035] where digital signals/readings can be stored in memory 230), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shuler with the e.g., each sensor comprising a memory) as taught/suggested by Drinan in order to permit a sensor to determine deviation of monitored parameters from a baseline (Drinan; ¶ [0058]), permit measured values to be stored should the sensor not be able to transmit data to a remote/central monitor, etc.
Regarding claim 32, Shuler as modified teaches/suggests the first and second sensor have multiple modes of operation (¶ [0175] where CPU 420A can increase a frequency of data collection for oxygenation levels when a condition is detected by the system 1900).
Regarding claims 33-35, Shuler as modified teaches/suggests one mode of operation may increase a length of time between supplying energy to light source and one mode of operation may decrease a length of time between supplying energy to light source (¶ [0175] where CPU 420A can increase a frequency of data collection for oxygenation levels when a condition is detected by the system 1900), but does not expressly teach the modes of operation are selectable. 
Drinan discloses a probe/sensor capable of receiving commands from a remote device to change measurement and/or data analysis parameters (¶ [0077]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shuler with the modes of operation being selectable as taught and/or suggested by Drinan in order to permit a user/remote device to change measurement and/or data analysis parameters (Drinan, ¶ [0077]), such as modifying the frequency of tissue oxygenation measurements in response to the patient's condition/stability. 
Regarding claim 40, Shuler as modified teaches/suggests the first and second sensor have multiple modes of operation (¶ [0175] where CPU 420A can increase a frequency of data collection for oxygenation levels when a condition is detected by the system 1900).

Claim(s) 22 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuler in view of Drinan, Bomba, Greiner, Kern and West as applied to claim(s) 21 and 36 above, and further in view of US 6,454,708 B1 (Ferguson).
Regarding claims 22 and 37, Shuler as modified teaches the limitations of claims 21 and 36, but does not expressly teach the adhesive material comprises at least one of a hydrocolloid; a hydrogel; a polyurethane; silicone; cyanoacrylate; or a combination thereof. 
Ferguson teaches/suggests a system comprising a sensor comprising an adhesive material to securely fasten the sensor to the tissue, wherein the adhesive material comprises at least one of a hydrocolloid; a hydrogel; a polyurethane; silicone; cyanoacrylate; or a combination thereof (col. 9, lines 10-29, hydrogel and hydrocolloid adhesive layers). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shuler with the adhesive material comprising at least one of a hydrocolloid, a hydrogel, a polyurethane, silicone and cyanoacrylate as taught/suggested by Ferguson in order to securely fasten each sensor to the patient (Ferguson, col. 9, lines 10-29). This is a simple substitution of one known adhesive material for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 23 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shuler in view of Drinan, Bomba, Greiner, Kern and West as applied to claim(s) 21 and 36 above, and further in view of US 2008/0081978 A1 (Meyer).
Regarding claims 23 and 39, Shuler as modified teaches the limitations of claims 21 and 36, but does not teach the first and second sensor each comprises absorbent materials to absorb any moisture or liquid adjacent to the light source or the light receiver. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system(s) of Shuler with each of the first and second sensor comprising an absorbent material to absorb any moisture or liquid adjacent to the light source/receiver as taught and/or suggested by Meyer in order to better increase adherence of the sensor to a subject (Meyer, ¶ [0029]). 

Response to Arguments
Applicants arguments (Remarks, pg. 13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791